Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to application 17/157,250 filed on 01/25/2021.
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10-13, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 3, 10, and 19 recite the limitation “a second conveying vehicle, for which a time required to move to the position of the identified second portion is short, are identified […]”. The term “short” is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art would not be able to reasonably ascertain when the condition (determining a movement time is short) has been satisfied or met to perform the step of identifying claims 3-6, 10-13, and 19-20 are rejected under 35 U.S.C. § 112(b) as being indefinite. 
	For the sake of compact prosecution, the Examiner will interpret the limitations to recite “a second conveying vehicle, for which a time required to move to the position of the identified second portion is shorter than others, are identified”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1- 8are directed to a method (i.e. a process), claims 9-16 are directed to a system (i.e. a machine), and claim 17-20 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-20 recite steps that, under their broadest reasonable interpretations, cover performance of the 
	Claim 1 recites, in part:
Identifying, for a construction machine separable into a first portion and a second portion including a self-propelled mechanism, the first portion and the second portion to be delivered to a delivery place of the construction machine, based on information indicating positions of one or more first portions, positions of one or more second portions, a position of the delivery place, and information indicating a deadline for delivery to the delivery place;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)). 

Identifying one or two conveying vehicles to be used to convey the identified first portion and second portion and calculating movement routes for the one or two conveying vehicles to reach the delivery place by the delivery deadline via positions of the identified first portion and second portion, based on the positions of the identified first portion and second portion, positions of one or more conveying vehicles capable of conveying the identified first portion and second portion; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing 

Supplying pieces of information indicating them movement routes to […] the one or two conveying vehicles.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (See MPEP 2106.04(a)(2)(II)). 

	Thus, claim 1 and claims 2-8, by virtue of dependence, recite an abstract idea. Further, the following claims further recite an additional abstract idea. 

	Claim 2 recites, in part, “wherein, in the identification of the first and second portion to be delivered to the delivery place, each of a first portion and a second portion, for which a distance or time required to move from a current position of the delivery place is shorter than other, is identified”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)). 

Claim 3 recites, in part, “wherein in the identification of the one or two conveying vehicles to be used to convey the identified first portion and second portion, routes between each of the positions of the identified first portion and second portion and positions of a plurality of conveying vehicle candidates are searched for; a first conveying vehicle, for which a time required to move to the position of the identified first portion is shorter than others, and a second conveying vehicle, for which a time required to move to the position of the identified second portion is short, are identified from among the plurality of conveying vehicle candidates; and the first conveying vehicle or the second conveying vehicle with a shorter required time, between the time required for the first conveying vehicle to move to the position of the identified first portion and the time required for the second conveying vehicle to move to the position of the identified second portion, is selected as a conveying vehicle to convey at least one of the identified first portion and second portion”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)). 
	
	Claim 4 recites, in part, “wherein, if a certain conveying vehicle among the plurality of conveying vehicle candidates is identified as the first conveying vehicle and the second conveying vehicle, the - 40 -certain conveying vehicle is identified as one of the first conveying vehicle and the second conveying vehicle, and a conveying vehicle, for which a time required to move to one of the positions of the identified first portion and second portion is the second shortest next to the certain conveying vehicle, is identified as the other of the first conveying vehicle and the second conveying vehicle”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a 
	Claim 5 recites, in part, “wherein the certain conveying vehicle is identified as the second conveying vehicle”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)).

	Claim 6 recites, in part, “wherein a first time that is a sum of the time required for the first conveying vehicle to move to the position of the first portion, the time required for the first conveying vehicle to move from the position of the first portion to the position of the delivery place, and a double value of a time required for the first conveying vehicle to move from the position of the second portion to the position of the delivery place is compared with a second time that is a sum of the time required for the second conveying vehicle to move to the position of the second portion, the time required for the second conveying vehicle to move from the position of the second portion to the position of the delivery place, and a double value of a time required for the second conveying vehicle to move from the position of the first portion to the position of the delivery place; - 41 -the first time or the second time, whichever is longer, is compared with a predetermined time shorter than a time length from current time to time specified by the delivery deadline; it is decided that the first conveying vehicle is used to convey the identified first portion and second portion if the first time longer than the second time is shorter than the predetermined time, and, otherwise, it is decided that the first conveying vehicle and the second conveying 
	
	Claim 7 recites, in part, “wherein pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from current positions are supplied together with the pieces of information indicating the movement routes”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)).

	Claim 8 recites, in part, “wherein pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from the positions of the identified first portion and second portion are further supplied”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain 


		Claim 9 recites, in part:
[…] Identify, for a construction machine separable into a first portion and a second portion including a self-propelled mechanism, the first portion and the second portion to be delivered to a delivery place of the construction machine, based on information indicating positions of one or more first portions, positions of one or more second portions, a position of the delivery place, and information indicating a deadline for delivery to the delivery place;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)). 

Identify one or two conveying vehicles to be used to convey the identified first portion and second portion and calculating movement routes for the one or two conveying vehicles to reach the delivery place by the delivery deadline via positions of the identified first portion and second portion, based on the positions of the identified first portion and second portion, positions of one or more conveying vehicles capable of conveying the identified first portion and second portion; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 

Supply pieces of information indicating them movement routes to […] the one or two conveying vehicles.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (See MPEP 2106.04(a)(2)(II)). 

	Thus, claim 9 and claims 10-16, by virtue of dependence, recite an abstract idea. Further, the following claims further recite an additional abstract idea. 
	
	Claim 10 recites limitations that are substantially analogous to the limitations of claim 2. Thus, claim 10 recites the same abstract ideas discussed above with regard to claim 2. 
	
	Claim 11 recites limitations that are substantially analogous to the limitations of claim 3. Thus, claim 11 recites the same abstract ideas discussed above with regard to claim 3. 
	
	Claim 12 recites limitations that are substantially analogous to the limitations of claim 4. Thus, claim 12 recites the same abstract ideas discussed above with regard to claim 4. 

	Claim 13 recites limitations that are substantially analogous to the limitations of claim 5. Thus, claim 13 recites the same abstract ideas discussed above with regard to claim 5.

	Claim 14 recites limitations that are substantially analogous to the limitations of claim 6. Thus, claim 14 recites the same abstract ideas discussed above with regard to claim 6.

	Claim 15 recites limitations that are substantially analogous to the limitations of claim 7. Thus, claim 15 recites the same abstract ideas discussed above with regard to claim 7.

	Claim 16 recites limitations that are substantially analogous to the limitations of claim 8. Thus, claim 16 recites the same abstract ideas discussed above with regard to claim 8. 
	
	Claim 17 recites limitations that are substantially analogous to the limitations of claim 1. Thus, claim 17 recites the same abstract ideas discussed above with regard to claim 1. 

	Claim 18 recites limitations that are substantially analogous to the limitations of claim 2. Thus, claim 18 recites the same abstract ideas discussed above with regard to claim 2. 
	
	Claim 19 recites limitations that are substantially analogous to the limitations of claim 3. Thus, claim 19 recites the same abstract ideas discussed above with regard to claim 3. 
	
	Claim 20 recites limitations that are substantially analogous to the limitations of claim 4. Thus, claim 20 recites the same abstract ideas discussed above with regard to claim 4. 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

Claims 1-8 recite the additional elements of terminals and transmitting data over a network (supplying pieces of information to terminals). The terminals are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 9-16 recite the additional elements of a processor, terminals, and transmitting data over a network (supplying pieces of information to terminals). The processor and terminals are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 1-8 recite the additional elements of a non-transitory storage medium storing a program, terminals, and transmitting data over a network (supplying pieces of information to terminals). The non-transitory storage medium storing a program and terminals are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application. 

 
 Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-20 are merely left with a processor, non-transitory storage medium storing a program, terminals, and features for transmitting data over a network.
	Claims 1-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic 
	The processor, non-transitory storage medium storing a program, and terminals are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Viewed as a whole, claims 1-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-20 that transform the judicial exception into a patent eligible claims 1-20 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Cox U.S. Publication No. 2014/0365394, hereafter known as Cox, in view of Bramberger U.S. Publication No. 2019/0094834, hereafter known as Bramberger.   

Claim 1: Cox teaches the following: 

An information processing method comprising: identifying, for a construction machine separable into a first portion and a second portion including a self-propelled mechanism, the first portion and the second portion to be delivered to a delivery place of the construction machine, based on information indicating positions of one or more first portions, positions of one or more second portions, a position of the delivery place […]; 

	Cox teaches “A method, computer program product, and computing system for initiating a shipping inquiry for a piece of heavy equipment. A manufacturer/model is defined for the piece of heavy equipment. A starting location and destination location are identified for the piece of heavy equipment” (see abstract); “ heavy equipment (e.g., bulldozers and excavators)” (¶  [0003]); “A computer-implemented method for providing a shipping estimate to a user including initiating a shipping inquiry for a piece of heavy equipment” (¶ [0004]); “Calculating the shipping estimate for the piece of heavy equipment may include providing the manufacturer/model of the piece of heavy equipment, the starting location and the destination location of the piece of heavy equipment, the plurality of equipment characteristics for the piece of heavy equipment, and the at least one logistics criterion for the piece of heavy equipment to one or more service providers” (¶ [0007]); “logistics criterion (or criteria) may define one or more logistical characteristics for the specific piece of heavy equipment […] Examples of such logistical characteristics may include [….] shipping disassembly instructions; and shipping reassembly instructions” (¶ [0048]); “Shipping disassembly instructions may include any special requirements/instructions concerning the manner in which the specific piece of heavy equipment needs to be disassembled prior to being loaded onto the vehicle(s) that will be transporting it […] removing the blade of the specific piece of heavy equipment prior to shipping the same, instructions for removing the tracks of the 

	Thus, Cox teaches a system configured to generate a shipping estimate for the transportation of a piece of heavy equipment (such as a bulldozer, excavator, etc.). The shipping estimate may be generated based on identifying a starting location of the heavy equipment, a destination location of the heavy equipment, and disassembly instructions of the piece of heavy equipment. The disassembly instructions may indicates the manner in which a specific piece of heavy equipment needs to be disassembled prior to being transported, such as removing the tracks of the heavy equipment. According to the Applicant’s Specification, “The self-propelled mechanism may be such that enables short- distance movement on a work site and movement on a bad road, like endless tracks, such that uses wheels or such that is self-propelled” (¶ [0014]). Thus, the heavy equipment that may be dissembled into portions including the tracks (equivalent to the second portion including a self-propelled mechanism) and the remaining portion without the tracks (equivalent to the first portion). Therefore, the features in the computer system of Cox for generating a shipping estimate based on identifying a starting location of the pieces of heavy equipment, a destination location of the heavy equipment, and disassembly/assembly instructions of the piece of heavy equipment is equivalent to identifying, for a construction machine separable into a first portion and a second portion including a self-propelled mechanism, the first portion and the second portion to be delivered to a delivery place of the construction machine, based on information indicating positions of one or more first portions, positions of one or more second portions, and a position of the delivery place.

identifying one or two conveying vehicles to be used to convey the identified first portion and second portion and calculating movement routes for the one or two conveying vehicles to reach the delivery place […] via positions of the identified first portion and second portion, based on the positions of the identified first portion and second portion, positions of one or more conveying vehicles capable of conveying the identified first portion and second portion; 

	Cox teaches “shipping estimation process 10 may be configured to allow e.g., user 42 to identify 116 a starting location (via starting location field 214) for the piece of heavy equipment (e.g., bulldozer 54) and identify 118 a destination location (via destination location field 216) for the piece of heavy equipment (e.g., bulldozer 54)” (¶ [0039]); “User interface 200 may also include a plurality of portions that are configured to provide user 42 with information concerning shipping inquiry 56. For example, estimate portion 218 may define the cost of shipping the piece of heavy equipment (e.g., bulldozer 54) and the service provider (e.g., transport companies, carriers, haulers, brokers, freight forwarders, non-vessel operating common carriers, etc.) who will be performing the transport” (¶ [0040]); “User interface 200 may further include […] starting location portion 226 that may be configured to provide user 42 with a map of the starting location; and destination location portion 228 that may be configured to provide user 42 with a map of the destination location. Additionally, turn-by-turn directions (not shown) may be provided within user interface 200, wherein such directions may be based upon the route that the service provider may take” (¶ [0041]). 
	Thus, Cox teaches a system configured to identify a starting location for a piece of heavy equipment (including the portions of dissembled pieces) and destination location for the pieces and portions of heavy equipment. Further, a user interface may provide information concerning the shipment, such as the service providers that are performing the transportation of the heavy equipment from the start location to the destination location. Further, the user interface is capable of providing route information concerning the route to be taken by the service providers to perform the transport from the start to destination locations; equivalent to identifying one or two conveying vehicles to be used to convey the identified first portion and second portion and calculating 

and supplying pieces of information indicating the movement routes to terminals placed on the one or two conveying vehicles.  

	Cox teaches “shipping estimation process 10 may calculate 102 shipping estimate 58, which may be provided to user 42. […] shipping estimate 58 may also be provided to the service provider defined within estimate portion 218 […] there is shown a “populated” version of user interface 200, wherein image portion 224 is shown to include […] starting location portion 226 is shown to include a map of the starting location; and destination location portion 228 is shown to include a map of the destination location” (¶ [0060]); “Additionally, turn-by-turn directions (not shown) may be provided within user interface 200, wherein such directions may be based upon the route that the service provider may take” (¶ [0041]). 

	Thus, Cox teaches that shipping estimate information is provided to both a user and service provider via a user interface, the information including a starting location, destination location, and turn by turn directions of a route to be taken by the service provider; equivalent to supplying pieces of information indicating the movement routes to terminals placed on the one or two conveying vehicles.  

	Although Cox teaches a system configured to determine a piece of heavy equipment to be shipped, the starting location, and destination location for the parts of heavy equipment to be transported/delivered, Cox does not explicitly teach a feature for identifying the first portion and 

	However; Bramberger teaches the following:
Identifying, for a construction machine separable into a first portion and a second portion […] the first portion and the second portion to be delivered to a delivery place of the construction machine, based on […] information indicating a deadline for delivery to the delivery place; 
	Bramberger teaches “A method and a device for planning and/or controlling and/or simulating the operation of a construction machine, in particular in the form of a crane, using a structure data model which contains digital information on a structure to be erected and/or to be worked on […] characteristics of the available construction machines are already taken into consideration during the planning process” (	see abstract); “a logistics module can automatically determine the order and/or the times of the delivery of parts of the selected construction machine and/or the transport units required for the delivery using digital information from the structure data model […] So-called packing lists or transport lists can in particular be prepared in an automated manner by the logistics module ” (¶ [0016]); “order and/or the times of the delivery of parts can here be determined while taking account of the work to be carried out for the structure and/or of the progress and/or status of the structure […]  logistics module can also take account of relevant information from the machine data model, in particular relevant information on the selected construction machine such as its dismantling capability and/or the weight of the machine components and/or the size of the machine components […]  If, for example, a crane is supplied, 200 of FIG. 1, and/or the order and times of the transport jobs of the transport units can be determined and/or so-called packing lists or transport lists can be prepared” (¶ [0049]); “ The automatic selection of the suitable construction machine then takes place with reference to an automatic comparison of the read information from the structure data model with the machine data of different construction machinery from the machine data model.” (¶ [0010]); “ If a plurality of cranes are included in the machine data model that satisfy said criteria, the smallest crane can be selected that satisfies said demands” (¶ [0012]). 

	Thus, Bramberger teaches a system configured to automatically select a construction machine (based on characteristics of available construction machines) and determine the times of the delivery of the parts of the selected construction machine by taking into account the progress/status of the structure being built and relevant information pertaining to the construction machine (such as the weight/size of the machine components). The packing/transport list contains the information regarding the times of delivery for each machine part and transport units that are transporting the machine parts. Furthermore, the system of Bramberger is configured to determine the times of delivery for each part of the construction machine (selected from among the available construction machines) with consideration to the relevant construction machine information associated with the machines, so that each part is delivered in a matching order at the construction site in matching times; equivalent to  identifying a first portion and second portion of a construction machine based on information indicating a deadline for delivery to the delivery place. 

Identifying one or two conveying vehicles to be used to convey the identified first portion and second portion […] the one or two conveying vehicles to reach the delivery place by the delivery deadline […];

	As discussed above, the system of Bramberger is configured to identify the transport units to perform the transportation of construction machine parts to a particular location (¶ [0016]) and determine the times of delivery for each part of the construction machine with consideration to the relevant construction machine information associated with the machines, so that each part is delivered in a matching order at the construction site in matching times (¶ [0017], ¶ [0049]). These features are considered equivalent to identifying one or two conveying vehicles to be used to convey the identified first portion and second portion, where the one or two conveying vehicles are to reach the delivery place by the delivery deadline.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox with the teachings of Bramberger by incorporating the features for automatically selecting a construction machine among available construction machines, identifying the transport units providing transport for the parts of the selected construction machine, and determining a time for the delivery of the parts with consideration to the relevant information on the construction machine parts so that each part is delivered in a matching order at the construction site in matching times, as taught by Bramberger. One of ordinary skill in the art would have recognized that such a modification would enable the system of Cox to identify the particular piece of heavy equipment to be transported with consideration to relevant information on the heavy equipment parts so that each part is delivered in a matching order at the construction site in matching times and providing the route information to each of the service providers to arrive at the matching times. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to provide “more 

Claim 9: Cox teaches the following:
	An information processing apparatus comprising a processor configured to […];
	Cox teaches “A method, computer program product, and computing system for initiating a shipping inquiry for a piece of heavy equipment. A manufacturer/model is defined for the piece of heavy equipment. A starting location and destination location are identified for the piece of heavy equipment” (see abstract); “ heavy equipment (e.g., bulldozers and excavators)” (¶  [0003]); “ a computing system including a processor and memory is configured to perform operations including initiating a shipping inquiry for a piece of heavy equipment” (¶ [0012]); “a computer program product resides on a computer readable medium and has a plurality of instructions stored on it. When executed by a processor, the instructions cause the processor to perform operations including initiating a shipping inquiry for a piece of heavy equipment” (¶ [0008]).
	
	Thus, Cox teaches a computer system comprising a processor that is configured to perform operations for initiating a shipping inquiry for a piece of heavy equipment; equivalent to an information processing apparatus comprising a processor.

	The remaining limitations of claim 9 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 9 are rejected for the same reasons and rationale discussed above with regard to claim 1. 

Claim 17: Cox teaches the following:
	A non-transitory storage medium storing a program, the program causing an information processing apparatus to execute a process of;
	Cox teaches “A method, computer program product, and computing system for initiating a shipping inquiry for a piece of heavy equipment. A manufacturer/model is defined for the piece of heavy equipment. A starting location and destination location are identified for the piece of heavy equipment” (see abstract); “ heavy equipment (e.g., bulldozers and excavators)” (¶  [0003]); “ a computing system including a processor and memory is configured to perform operations including initiating a shipping inquiry for a piece of heavy equipment” (¶ [0012]); “a computer program product resides on a computer readable medium and has a plurality of instructions stored on it. When executed by a processor, the instructions cause the processor to perform operations including initiating a shipping inquiry for a piece of heavy equipment” (¶ [0008]).
	
	Thus, Cox teaches a computer system comprising a computer program product residing on a computer readable medium and has a plurality of instructions stored on it. When executed by a processor, the instructions cause the processor to perform operations including initiating a shipping inquiry for a piece of heavy equipment; equivalent to a non-transitory storage medium storing a program, the program causing an information processing apparatus to execute a process
	The remaining limitations of claim 17 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 17 are rejected for the same reasons and rationale discussed above with regard to claim 1. 

Claims 2, 10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Cox U.S. Publication No. 2014/0365394, hereafter known as Cox, in view of Bramberger U.S. Publication . 

Claim 2: Cox/Bramberger teaches the limitations of claim 1. Cox teaches a system configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces (see abstract, ¶ [0007], ¶ [0048], ¶ [0054]); equivalent to identifying the first and second portions to be delivered to the delivery place. However, Cox/Bramberger does not explicitly teach identifying the piece of heavy equipment (first and second portions) for which a distance or - 39 -time required to move from a current position to the delivery place is shorter than others.

	However, Shike teaches the following:
	Wherein, in the identification of the first and second portions to be delivered to the delivery place, each of a first portion and a second portion, for which a distance or - 39 -time required to move from a current position to the delivery place is shorter than others, is identified;

	Shike teaches “A rental system using a computer for integrally managing/operating all the rental properties that a rental company holds at high efficiency. The current positions and operating states of rental properties, such as construction vehicles (101, 101, . . . . . ) are grasped in real time and reported to the rental company system (100) through a network (400)” ” (see abstract); “business task system displays information on the rental articles centrally managed by the basic server system and is able to select and provide a customer with a rental article which is most suited to an order from the customer” (¶ [0019]); “The branch store carries out, in accordance with a determined transportation schedule, the actual delivery of the vehicle “ (¶ [0199]); “it is 113) and automatic allocation regulations apply to the desired vehicle (“Yes” in step S114), ‘Inquiry creation (when automatic allocation regulations apply) “Provisional reservation”’ processing of step S3 in FIG. 3 follows,” (¶ [0211]); “the following items and the like recorded therein for each inquiry (rental inquiry or order request): […] customer “scheduled return date” (¶ [0160]); “the following items and the like recorded […] rental destination” (¶ [0172]). 
	Thus, Shike teaches a system that is configured to receive a customer order (including a rental destination) for rental of a construction vehicle, automatically select a particular construction vehicle among a plurality of construction vehicles that is the most suited for the customer order, and deliver the construction vehicle to the customer. Further, the system may determine which construction vehicle is most compatible for the customer’s order and most advantageous based on current position and rental availability status of each of the construction machines. Further, the system may determine that a particular construction machine is “in stock” and available for rental, compared to other construction machines that are not available until a scheduled return date, and select the available construction machine instead of the unavailable construction machine; equivalent to wherein, in the identification of the first and second portions to be delivered to the 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox/Bramberger with the teachings of Shike by incorporating the features for identifying an advantageous construction vehicle among a plurality of construction vehicles that is most compatible with a customer order (for rental of a construction machine at a particular rental location) based on the current position and availability status’ of the construction vehicles, as taught by Shike, into the system of Cox/Bramberger that is configured to facilitate the transfer of a piece of heavy equipment (construction vehicle) from a starting location to a destination location. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Cox/Bramberger to identify a piece of heavy equipment (including the first and second portions) that is most advantageous based on the current position and availability status of each of the pieces of heavy equipment, such that a shipping estimate may be generated for the identified piece of heavy equipment. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “fulfil an inquiry from a customer […] reliably and efficiently” (¶ [0031]) and “As a result, all of the construction vehicles […] can be operated efficiently” (¶ [0142]), as suggested by Shike. 

Claim 10: Cox/Bramberger teaches the limitations of claim 9. Further, the limitations of claim 10 are substantially similar and analogous to the limitations recited in claim 2. Thus, the limitations claim 10 are rejected for the same reasons and rationale discussed above with regard to claim 2.

Claim 18: Cox/Bramberger teaches the limitations of claim 17. Further, the limitations of claim 18 are substantially similar and analogous to the limitations recited in claim 2. Thus, the limitations of claim 18 are rejected for the same reasons and rationale discussed above with regard to claim 2.

Claims 3-5, 11-13, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Cox U.S. Publication No. 2014/0365394, hereafter known as Cox, in view of Bramberger U.S. Publication No. 2019/0094834, hereafter known as Bramberger, in further view of Jonte et al. U.S. Patent No. 11,068,832, hereafter known as Jonte. 

Claim 3: Cox/Bramberger teaches the limitations of claim 1. Further, Cox teaches a system configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces (see abstract, ¶ [0007], ¶ [0048], ¶ [0054]); equivalent to identifying the first and second portions to be delivered to the delivery place. 
	
	However, Cox/Bramberger does not explicitly teach wherein in the identification of the one or two conveying vehicles to be used to convey the identified first portion and second portion, routes between each of the positions of the identified first portion and second portion and positions of a plurality of conveying vehicle candidates are searched for. Further, Cox/Bramberger does not explicitly teach a first conveying vehicle, for which a time required to move to the position of the identified first portion is shorter than others, and a second conveying vehicle, for which a time required to move to the position of the identified second portion is short, are identified from among 

	However, Jonte teaches the following:
	Wherein in the identification of the one or two conveying vehicles to be used to convey the identified first portion and second portion, routes between each of the positions of the identified first portion and second portion and positions of a plurality of conveying vehicle candidates are searched for; a first conveying vehicle, for which a time required to move to the position of the identified first portion is shorter than others, and a second conveying vehicle, for which a time required to move to the position of the identified second portion is shorter than others, are identified from among the plurality of conveying vehicle candidates; and

	Jonte teaches “a system […] may automatically match a particular vehicle having capacity to transport one or more shipments with one or more uncovered shipments of freight […] The system may […] automatically match the particular vehicles having the available capacity with the particular shipments of freight […]  server computing device may assign the particular vehicle a highest score amongst a number of possible vehicles that could service the particular shipment of freight […] The score may be based on a location of the particular vehicle, a location of the particular shipment of freight, an estimated amount of time for the particular vehicle to arrive at the location of the particular shipment of freight, a number of repositioning deadhead miles for each vehicle to travel from a current location to each uncovered shipment's pick up origin, a 
	Thus, Jonte teaches a system configured to generate scores for a plurality of vehicles in order to identify a particular vehicle to assign to transport one or more shipments to a destination. The score may be based on the locations of the vehicles and an estimated amount of time for the vehicles to arrive at the locations of the shipments of freight for pickup; equivalent to wherein in the identification of the one or two conveying vehicles to be used to convey the identified first portion and second portion, routes between each of the positions of the identified first portion and second portion and positions of a plurality of conveying vehicle candidates are searched for.
	Accordingly, the particular vehicle having the highest score (equivalent to the a first conveying vehicle for which a time required to move to the position of the identified first portion is shorter than others) amongst the number of possible vehicles (such as a second highest scoring vehicle – equivalent to a second conveying vehicle, for which a time required to move to the position of the identified second portion is short) is assigned to transport the one or more shipments to their destination; equivalent to a first conveying vehicle, for which a time required to move to the position of the identified first portion is shorter than others, and a second conveying vehicle, for which a time required to move to the position of the identified second portion is short, are identified from among the plurality of conveying vehicle candidates.

	 the first conveying vehicle or the second conveying vehicle with a shorter required time, between the time required for the first conveying vehicle to move to the position of the identified first portion and the time required for the second conveying vehicle to move to the position of the identified second portion, is selected as a conveying vehicle to convey at least one of the identified first portion and second portion.
	As discussed above, Jonte teaches (col. 2: 4-35) a system configured to generate scores for a plurality of vehicles in order to identify a particular vehicle to assign to transport one or more 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox/Bramberger with the teachings of Jonte by incorporating the features for scoring a plurality of vehicles based on an estimated time it would take each vehicle to arrive at one or more shipment pickup location relative to each vehicle’s location and assigning the highest scoring vehicle to transport to the one or more shipments to their destinations, as taught by Jonte, into the system of Cox/Bramberger configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification when one considers “there is a tremendous amount of inefficiency associated with the freight transportation industry” (col.1 : 46-47) and “It is with these issues in mind, among others, that various aspects of the disclosure were conceived” (col. 2: 1-2), as suggested by Jonte. As such, one of ordinary skill in the art would have recognized that the features for assigning a particular vehicle with a highest score (based on an estimated time for the vehicle to arrive at the pick up location) would increase efficiency in the transportation system of Cox/Bramberger.  

Claim 4: Cox/Bramberger/Jonte teaches the limitations of claim 3. Further, Cox/Bramberger does not teach, however Jonte does teach, the following:
Wherein, if a certain conveying vehicle among the plurality of conveying vehicle candidates is identified as the first conveying vehicle and the second conveying vehicle, the - 40 -certain conveying vehicle is identified as one of the first conveying vehicle and the second conveying vehicle, and a conveying vehicle, for which a time required to move to one of the positions of the identified first portion and second portion is the second shortest next to the certain conveying vehicle, is identified as the other of the first conveying vehicle and the second conveying vehicle.
	Jonte teaches a system configured to “transmit a notification to a computing device of an operator of the particular vehicle that indicates that the particular vehicle (that is determined to be viable) is selected to service the particular uncovered shipment. The system can receive a response from a particular operator of a vehicle or plurality of vehicles indicating the vehicle's acceptance, rejection” (col. 5: 3-10); “the selected vehicle or vehicles may accept the offer to service the uncovered shipment, and the no-longer uncovered shipment is removed from the list of uncovered shipments 113 that are available to be serviced” (col. 12: 46-49); “at timed intervals when the system 100 re-evaluates all available vehicles and all uncovered shipments, certain conditions may have changed that cause previous scores to be improved or worsened and cause revised rankings of each particular vehicle of the plurality of vehicles and each particular uncovered shipment of the plurality of uncovered shipments and revise score rankings” (col. 14: 27-33); “ At the discretion of the client, the server computing device 102 may transmit a notification to a particular vehicle and/or a client computing device associated with the vehicle that indicates that the particular vehicle is selected to service the particular uncovered shipment. The notification may indicate that the particular vehicle is selected to service the particular uncovered shipment.” (col. 14: 67- col. 15: 5). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox/Bramberger with the teachings of Jonte by incorporating the features for scoring a plurality of vehicles based on an estimated time it would take each vehicle to arrive at one or more shipment pickup location relative to each vehicle’s location, identifying the highest scoring vehicle to transport to the one or more shipments to their destinations, receiving a rejection of a shipment assignment from a vehicle operator, and assigning the shipment to the next highest scoring vehicle, as taught by Jonte, into the system of Cox/Bramberger configured to facilitate the transportation of a piece of heavy equipment 

Claim 5: Cox/Bramberger/Jonte teaches the limitations of claim 4. Further, Cox/Bramberger does not teach, however Jonte does teach, the following:
	Wherein the certain conveying vehicle is identified as the second conveying vehicle.
	Jonte teaches (col. 2: 4-35) a system configured to generate scores for a plurality of vehicles (equivalent to first, second, etc., conveying vehicles) in order to identify a particular vehicle to assign to transport one or more shipments (equivalent to a first or second portion) to their destinations. Thus, one of ordinary skill in the art would have recognized that the particular vehicle having the highest score amongst the plurality of vehicles and selected for the one or more shipments (equivalent to the certain conveying vehicle) could be considered the second conveying vehicle amongst the plurality of candidate vehicles; equivalent to wherein the certain conveying vehicle is identified as the second conveying vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox/Bramberger with the teachings of Jonte by incorporating the features for scoring a plurality of vehicles based on an estimated time it would take each vehicle to arrive at one or more shipment pickup location relative to each 

Claim 11: Cox/Bramberger teaches the limitations of claim 9. Further, the limitations of claim 11 are substantially similar and analogous to the limitations recited in claim 3. Thus, the limitations of claim 11 are rejected for the same reasons and rationale discussed above with regard to claim 3.

Claim 12: Cox/Bramberger/Jonte teaches the limitations of claim 11. Further, the limitations of claim 12 are substantially similar and analogous to the limitations recited in claim 4. Thus, the limitations of claim 12 are rejected for the same reasons and rationale discussed above with regard to claim 4.

Claim 13: Cox/Bramberger/Jonte teaches the limitations of claim 12. Further, the limitations of claim 13 are substantially similar and analogous to the limitations recited in claim 5. Thus, the claim 13 are rejected for the same reasons and rationale discussed above with regard to claim 5.

Claim 19: Cox/Bramberger teaches the limitations of claim 17. Further, the limitations of claim 19 are substantially similar and analogous to the limitations recited in claim 3. Thus, the limitations of claim 19 are rejected for the same reasons and rationale discussed above with regard to claim 3.

Claim 20: Cox/Bramberger/Jonte teaches the limitations of claim 19. Further, the limitations of claim 20 are substantially similar and analogous to the limitations recited in claim 4. Thus, the limitations of claim 20 are rejected for the same reasons and rationale discussed above with regard to claim 4.

Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Cox U.S. Publication No. 2014/0365394, hereafter known as Cox, in view of Bramberger U.S. Publication No. 2019/0094834, hereafter known as Bramberger, in further view of Jonte et al. U.S. Patent No. 11,068,832, hereafter known as Jonte, in further view of Berdinis et al. U.S. Publication No. 2018/0211218, hereafter known as Berdinis.

Claim 6: Cox/Bramberger/Jonte teaches the limitations of claim 4. Further, Cox/Bramberger/Jonte does not teach, however Berdinis does teach, the following:
	A first time that is a sum of the time required for the first conveying vehicle to move to the position of the first portion, the time required for the first conveying vehicle to move from the position of the first portion to the position of the delivery place, and a double value of time required for the first conveying vehicle to move from the position of the second portion to the position of the delivery place is compared with a second time that is a sum of the time required for the second conveying vehicle to move to the position of the second portion, the time required for the second conveying vehicle to move from the position of the second portion to the position of the delivery place, and a double value of a time required for the second conveying vehicle to move from the position of the first portion to the position of the delivery place;
	Berdinis teaches  “shipment requests that are transmitted to a particular dispatcher/carrier device 20, 30 can be filtered by a matching engine 130 within the shipment system 1” (¶ [0032]); “matching engine 120 can determine that there are sufficient carriers available to ensure that one of them would be willing to execute the shipment by comparing the characteristics of the shipment request with known characteristics of a set of carriers (stored, for example, in the carrier database 120) to identify carriers capable of executing the shipment […] carrier characteristics can also include […] costs to use the truck and/or driver, and locations (current or scheduled future locations) of the trucks and/or drivers.” (¶ [0037]); “Costs could be related to changed fuel efficiency and driver/truck time, in addition to different trucks/drivers and other differences. The estimated costs can be compared 406, such that an optimal plan for shipment is determined” (¶ [0045])“matching engine 130 can determine how to distribute shipments amongst the carriers, as single shipments, as groups of shipments for single carriers” (¶ [0088]); “Data from the sensors 520 can be used by the matching engine 130 and/or the shipment selection and execution module 508 to determine the availability of a truck/driver to execute a shipment […] For example, the sensors 520 can indicate if a location of the truck/driver is within range to arrive at the requested pickup location at the requested pickup time, or at the requested delivery location at the requested delivery time” ¶ [0054]); “Similarly, the data can be used to determine if the truck/driver is likely to complete a prior shipment at a specified or predetermined time before a subsequent shipment so that the truck/driver is able to execute a subsequent shipment (e.g., the specified or predetermined time can be based on a time to travel from a delivery location of the prior shipment to the pickup location of the subsequent shipment” (¶ [0055]); “shipment 1 can use expected driving times (based on human driving or autonomous driving) to determine if a subsequent shipment can be executed by the vehicle” (¶ [0061]); “This subsequent shipment can optionally be planned in advance.” (¶ [0082]). 
	Thus, Berdinis teaches a system configured to receive a plurality of shipment requests and generate an optimal delivery plan for shipments by comparing characteristics of the shipments with characteristics of the carriers/drivers. The characteristics include costs to use the drivers and locations of the drivers/vehicles. The system uses the current locations of the drivers/vehicles to match a shipment with a vehicle (in order to determine an optimal delivery plan), where the system considers whether the location of the vehicle is within range to arrive at the requested pickup location or delivery location at a requested delivery time. Furthermore, the system may determine whether a subsequent shipment may be assigned to a vehicle (in addition to the prior shipment) by determining, based on the current location, whether the vehicle is likely to complete the prior shipment at a predetermined time before the subsequent shipment so the vehicle is able to deliver the subsequent by the requested delivery time. Accordingly, the system may generate an optimal delivery plan (comprising a first and second shipment) by considering the locations of each of the vehicles and determining whether the vehicles would be capable of fulfilling the shipments within a delivery time constraint associated with each shipment based on the locations; equivalent to a first time that is a sum of the time required for the first conveying vehicle to move to the position of the first portion, the time required for the first conveying vehicle to move from the position of the first portion to the position of the delivery place, and a double value of time required for the first conveying vehicle to move from the position of the second portion to the position of the delivery place is compared with a second time that is a sum of the time required for the second conveying vehicle to move to the position of the second portion, the time required for the second conveying vehicle to move from the position of the second portion to the position of the delivery place, and a double value of a time required for the second conveying vehicle to move from the position of the first portion to the position of the delivery place.
	
	the first time or the second time, whichever is longer, is compared with a predetermined time shorter than a time length from current time to time specified by the delivery deadline;
	As discussed above, Berdinis teaches a system configured to receive a plurality of shipment requests and generate an optimal delivery plan for shipments by comparing characteristics of the shipments with characteristics of the carriers/drivers. The characteristics include costs to use the drivers and locations of the drivers/vehicles. The system uses the current locations of the drivers/vehicles to match a shipment with a vehicle (in order to determine an optimal delivery plan), where the system considers whether the locations of each of the vehicles are within range to arrive at the requested pickup location or delivery location at a requested delivery time. Furthermore, the system may determine whether a subsequent shipment may be assigned to a vehicle (in addition to the prior shipment) by determining, based on the current location, whether the vehicles are likely to complete the prior shipment at a predetermined time before the subsequent shipment so the vehicle is able to deliver the subsequent by the requested delivery time.
	 One of ordinary skill in the art would recognize that by considering a plurality of vehicles when developing the optimal delivery plan, at least one of the vehicles considered would have a longer time for performing the shipment from their current location compared to others. As taught by Berdinis, characteristics of the shipments are compared with characteristics of all of the drivers/vehicles in order to determine which vehicles would be capable of delivering the shipment within a requested delivery time based on their locations; equivalent to the first time or the second time, whichever is longer, is compared with a predetermined time shorter than a time length from current time to time specified by the delivery deadline.

	It is decided that the first conveying vehicle is used to convey the identified first portion and second portion if the first time longer than the second time is shorter than the predetermined time, and, otherwise, it is decided that the first conveying vehicle and the second conveying vehicle are used to convey the identified first portion and second portion; and It is decided that the second conveying vehicle is used to convey the identified first portion and second portion if the second time longer than the first time is shorter than the predetermined time, and, otherwise, it is decided that the first conveying vehicle and the second conveying vehicle are used to convey the identified first portion and second portion; and
	As discussed above, Berdinis teaches a system configured to receive a plurality of shipment requests and generate an optimal delivery plan for shipments by comparing characteristics of the shipments with characteristics of the carriers/drivers. The characteristics include costs to use the drivers and locations of the drivers/vehicles. The system uses the current locations of the drivers/vehicles to match a shipment with a vehicle (in order to determine an optimal delivery plan), where the system considers whether the locations of each of the vehicles are within range to arrive at the requested pickup location or delivery location at a requested delivery time. Furthermore, the system may determine if a subsequent shipment may be assigned to a vehicle (in addition to the prior shipment) by determining, based on the current location, whether the vehicles are likely to complete the prior shipment at a predetermined time before the subsequent shipment so the vehicle is able to deliver the subsequent by the requested delivery time. One of ordinary skill in the art would recognize that the subsequent shipment is not assigned to the vehicle/driver when it is determined that the vehicle is not likely to complete the prior shipment at a predetermined time before the subsequent shipment so the vehicle is able to deliver the subsequent by the requested delivery time. As such, if it is determined that a subsequent shipment cannot be scheduled for the vehicle, then the subsequent shipment is not scheduled in addition to the prior shipment for the vehicle. Accordingly, the system continues to match 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified the system of Cox/Bramberger/Jonte with the teachings of Berdinis by incorporating the features for collecting the current locations of a plurality of drivers/vehicles, matching a shipment with a vehicle by considering whether the locations of each of the vehicles are within range to arrive at the requested pickup location or delivery location for the shipment at a requested delivery time, determining whether a vehicle is capable of executing a subsequent shipment within a requested delivery time, and scheduling a vehicle to perform the initial and subsequent shipment if they are capable of performing both deliveries within the requested delivery times associated with the shipments, otherwise scheduling the subsequent shipment with a different capable vehicle, as taught by Berdinis, into the system of Cox/Bramberger/Jonte that is configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features “can reduce the cost to the requesting shipper” (¶ [0040]), as suggested by Berdinis.  

Claim 14: Cox/Bramberger/Jonte teaches the limitations of claim 12. Further, the limitations of claim 14 are substantially similar and analogous to the limitations recited in claim 6. Thus, the limitations of claim 14 are rejected for the same reasons and rationale discussed above with regard to claim 6.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Cox U.S. Publication No. 2014/0365394, hereafter known as Cox, in view of Bramberger U.S. Publication No. 2019/0094834, hereafter known as Bramberger, in further view of Yang et al. U.S. Publication No. 2020/0013020, hereafter known as Yang.   

Claim 7: Cox/Bramberger teaches the limitations of claim 1. Further, Cox/Bramberger does not teach, however Yang does teach, the following:
	Wherein pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from current positions are supplied together with pieces of information indicating the movement routes. 
	Yang teaches “systems may perform the methods to receive a first intention for a first transportation service of a first subject from a first service requester at a first service intention time; identify an available service provider at the first service intention time; send the service provider a first time point to arrive at a pick-up location and a wait time to stop at the pick-up location before departing from the pick-up location” (see Abstract); “the subject may be one or more goods and the service may be a goods delivery service” (¶ [0015]); “the time determination module 340 may determine the first time point according to the start time of the transportation service appointment […] The system 100 then may determine that it would take the taxi driver 5 minutes to drive to the pick-up location. The system may further determine that the driver should wait for the passenger at the pick-up location for 5 minutes. Accordingly, the system 100 may instruct the driver, through a message to the driver's smart phone, to depart immediately and wait 100 may further create a hold off time to hold off the instruction to the driver or the passenger, so that the driver arrives the pick-up location before the passenger […] the system may determine a hold off time for the driver so that the driver arrives the pick-up location earlier than the passenger but does not need to wait for a long time (e.g., no more than a predetermined time period, such as 5 minutes)” (¶ [0084]). 
	Thus, Yang teaches a system that is configured to identify an available service provider for a delivery service of one or more goods, where the service provider is instructed to arrive at a pick up location at a particular time. Further, the system may send a message to the service provider indicating when they should depart from their location to the pick-up location of the good, such as an instruction to depart immediately or an instruction to hold off for a particular amount of time before departing to the pick-up location; wherein pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from current positions are supplied together with pieces of information indicating the movement routes. 
	It would have been obvious to one of ordinary skill in the art to have modified the system of Cox/Bramberger with the teachings of Yang by incorporating the features for sending a message to a delivery service provider that indicates when they should depart from their location to the pick-up location of the good, as taught by Yang, into the system of Cox/Bramberger that is configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position by a particular deadline, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the efficiency” (¶ [0003]) of the transportation service, as suggested by Yang.

 Claim 8: Cox/Bramberger/Yang teaches the limitations of claim 7. Further, Cox/Bramberger does not teach, however Yang does teach, the following:
Wherein pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from the positions of the identified first portion and second portion are further supplied. 
	Yang teaches “systems may perform the methods to receive a first intention for a first transportation service of a first subject from a first service requester at a first service intention time; identify an available service provider at the first service intention time; send the service provider a first time point to arrive at a pick-up location and a wait time to stop at the pick-up location before departing from the pick-up location” (see Abstract); “the subject may be one or more goods and the service may be a goods delivery service” (¶ [0015]); “the time determination module 340 may determine the first time point according to the start time of the transportation service appointment […] The system 100 then may determine that it would take the taxi driver 5 minutes to drive to the pick-up location. The system may further determine that the driver should wait for the passenger at the pick-up location for 5 minutes. Accordingly, the system 100 may instruct the driver, through a message to the driver's smart phone, to depart immediately and wait for the passenger at the pick-up location between 10:06 pm and 10:11 pm” (¶ [0083]); “wait time may refer to a period of time that the service provider stops at the pick-up location before departing from the pick-up location” (¶ [0069]). 
	Thus, Yang teaches a system that is configured to identify an available service provider for a delivery service of one or more goods, where the service provider is instructed, via a message, to arrive at a pick up location at a particular time and wait at the pick-up location for a particular amount of time before departing from the pick-up location; wherein pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from the positions of the identified first portion and second portion are further supplied.
	It would have been obvious to one of ordinary skill in the art to have modified the system of Cox/Bramberger with the teachings of Yang by incorporating the features for sending a message to a delivery service provider that indicates when they should depart from their location 
	It would have been obvious to one of ordinary skill in the art to have modified the system of Cox/Bramberger with the teachings of Yang by incorporating the features for sending a message to a delivery service provider that indicates when they should depart from a pick-up location of one or more goods, as taught by Yang, into the system of Cox/Bramberger that is configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position by a particular deadline, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the efficiency” (¶ [0003]) of the transportation service, as suggested by Yang.

Claim 15: Cox/Bramberger teaches the limitations of claim 9. Further, the limitations of claim 15 are substantially similar and analogous to the limitations recited in claim 7. Thus, the limitations of claim 15 are rejected for the same reasons and rationale discussed above with regard to claim 7.

Claim 16: Cox/Bramberger/Yang teaches the limitations of claim 15. Further, the limitations of claim 16 are substantially similar and analogous to the limitations recited in claim 8. Thus, the limitations of claim 16 are rejected for the same reasons and rationale discussed above with regard to claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628